DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6-8 and 10-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujii et al (US Patent Application Publication 2016/0247951).
Regarding claims 1-4, Fujii et al disclose a semiconductor laminate comprising:
a substrate 1 composed of InP;
a first buffer layer 2a composed of InP containing less than 1×1021 cm-3 Sb and disposed on the substrate [see Fig. 1; see also paragraph 0092]; and
a second buffer layer 2b composed of InGaAs and disposed on the first buffer layer [see Fig. 1; see also paragraph 0088];
the first buffer layer including a first layer having a higher concentration of Sb than the substrate, the first layer being arranged to include a first main surface as a main surface of the first buffer layer on the substrate side [see Fig. 1; see also paragraphs 0091 and 0092, wherein the n-dopant, Sb, concentration is disclosed to be 3×1017 cm-3, as further claimed in claims 2 and 3],
2b is disclosed to be the same as the materials in layer 3, which is disclosed in paragraph 0073 to be 1×1016 cm-3, as further claimed in claim 4].
Regarding claim 6, Fujii et al disclose the semiconductor laminate according to claim 1, furthermore wherein the first buffer layer has a thickness of 10 nm or more and 50 nm or less [see paragraph 0076].
Regarding claims 7 and 8, Fujii et al disclose the semiconductor laminate according to claim 1, furthermore comprising a light-receiving layer 3 composed of a III-V compound semiconductor and disposed on the second buffer layer [see Fig. 1; see also paragraph 0092].
Regarding claim 10, Fujii et al disclose a semiconductor laminate comprising:
a substrate 1 composed of InP;
a first buffer layer 2a composed of InP containing less than 1×1021 cm-3 Sb and disposed on the substrate [see Fig. 1; see also paragraph 0092]; and
a second buffer layer 2b composed of InGaAs and disposed on the first buffer layer [see Fig. 1; see also paragraph 0088];
the first buffer layer including a first layer having a higher concentration of Sb than the substrate, the first layer being arranged to include a first main surface as a main surface of the first buffer layer on the substrate side [see Fig. 1; see also paragraphs 0091 and 0092, wherein the n-dopant, Sb, concentration is disclosed to be 3×1017 cm-3],
the second buffer layer including a second layer having a lower concentration of Sb than the first layer, the second layer being arranged to include a second main surface as a main surface of the second buffer layer on the first buffer layer side [see paragraph 0091, wherein the Sb concentration 2b is disclosed to be the same as the materials in layer 3, which is disclosed in paragraph 0073 to be 1×1016 cm-3],
the concentration of Sb in the first layer being 1×1017 cm-3 or more,
the concentration of Sb in the second layer being 1×1017 cm-3 or less.
Regarding claim 11, Fujii et al disclose the semiconductor laminate according to claim 10, furthermore comprising a light-receiving layer 3 composed of a III-V compound semiconductor and disposed on the second buffer layer [see Fig. 1; see also paragraph 0092].
Regarding claims 12 and 13, Fujii et al disclose the semiconductor laminates according to claims 1 and 10, wherein the semiconductor laminate is part of a light-receiving element, with electrodes 11 formed on the semiconductor laminate [see Fig. 3; see also paragraph 0081].  
Allowable Subject Matter
Claims 5 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: regarding dependent claim 5, the prior art of record fails to teach or make reasonably obvious, in combination with the other claimed elements and with sufficient specificity, wherein in Sb concentration distribution in a thickness direction of the first buffer layer, a ratio of a difference between a maximum value and a minimum value of the concentration of Sb with respect with a maximum value is 50% or less; and regarding dependent claim 9, the prior art of record fails to teach or make reasonably obvious, in combination with the other claimed elements and with sufficient specificity, wherein the type-II quantum well structure is a multiple quantum well structure including pairs of layers of InxGa1-xAs (where x is 0.38 or more and 1 or less) and GaAs1-ySby (where y is 0.36 1-uInuNvAs1-v (where u is 0.4 or more and 0.8 or less, and v is more than 0 and not more than 0.2) and GaAs1-ySby (where y is 0.36 or more and 0.62 or less).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLEEN E SNOW whose telephone number is (571)272-8603.  The examiner can normally be reached on M-W, 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale E Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.E.S./Examiner, Art Unit 2899                                                                                                                                                                                                        /VICTOR A MANDALA/Primary Examiner, Art Unit 2899